Exhibit 10.1

2008 AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

This 2008 Amended and Restated Employment Agreement (“Agreement”) is made by and
between ROY VALLEE, having offices at 2211 South 47th Street, Phoenix, AZ 85034
(the “Executive”) and AVNET, INC., a New York corporation, with its principal
executive offices at 2211 South 47th Street, Phoenix, AZ 85034 (the “Company”),
as of this 19th day of December, 2008, but to be effective as of June 29, 2008
(the “Effective Date”).

WHEREAS, Executive is now and has been employed by the Company as Chairman and
Chief Executive Officer pursuant to a certain Employment Agreement dated
June 29, 2002, (referred to herein as the “Prior Employment Agreement”); and

WHEREAS, the Company and Executive desire to amend and restate the Prior
Employment Agreement primarily for compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”), and the guidance issued thereunder by
the United States Department of Treasury and/or the Internal Revenue Service
(collectively “Section 409A”) and Internal Revenue Service Revenue Ruling
2008-13; and

WHEREAS, the Company wishes to provide for the continued employment of Executive
in the role of Chairman and Chief Executive Officer; and

WHEREAS, Executive wishes to accept such continued responsibilities and
employment and to render services to the Company in accordance with the
provisions of this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the parties agree as follows:



1.   Employment, Duties and Responsibilities

a. Employment. The Company hereby employs Executive, and Executive hereby
accepts employment upon the terms and conditions set forth in this Agreement,
which shall supercede and replace the Prior Employment Agreement.

b. Duties and Responsibilities. Executive is currently the Chairman and Chief
Executive Officer of the Company and is hereby engaged to continue such duties
as Chairman and Chief Executive Officer for the term of this Agreement.
Executive shall serve without additional compensation as a member of the Board
of Directors of the Company (the “Board”) and as an officer or director of
subsidiaries, divisions or affiliates if elected or appointed to such offices.
In the event that Executive is not elected to serve as Chairman and Chief
Executive Officer of the Company or is otherwise relieved of his duties as such,
he shall not be required to perform other duties in lieu thereof except as
otherwise specifically provided herein.

c. Performance of Duties. Executive agrees to devote his full time attention and
best efforts to the business and affairs of the Company. Executive shall perform
all duties and responsibilities commensurate with his position as Chairman and
Chief Executive Officer and shall follow the reasonable directions of the Board.
Executive may serve on civic, charitable or corporate boards or committees,
fulfill speaking engagements and manage his personal affairs, so long as the
Company, in its sole discretion, reasonably determines that such activities do
not interfere, compete with or otherwise pose a conflict of interest with
respect to the performance of Executive’s duties and responsibilities. Executive
shall comply with Company policies and procedures as adopted from time to time,
including the Company’s Code of Conduct.



2.   Term of Agreement

This Agreement shall be effective beginning on the Effective Date, and, subject
to earlier termination as provided in Section 5 below, shall continue through
June 28, 2009, and thereafter, shall automatically be extended for additional
one-year increments until terminated pursuant to the provisions of Section 5.



3.   Compensation

For all services to be rendered by Executive and for all covenants undertaken by
him, the Company shall pay and Executive shall accept the following
compensation:

a. Base Salary. Subject to adjustment as provided in Section 3.b., Executive
shall be paid a base salary of One Million and Fifty Thousand Dollars (US
$1,050,000) for the fiscal year beginning on June 29, 2008, as determined by the
Compensation Committee of the Board or the full Board (referred to as the
“Compensation Committee”), payable in equal bi-weekly installments or in other
installment frequencies as may be used from time to time by the Company to pay
its other employees located in the United States. The Compensation Committee
shall review the base salary of Executive on no less than an annual basis.

b. Incentive Programs and Bonuses.

(i) Incentive Programs. For each fiscal year of the Company during the term of
the Agreement, beginning with the Company’s fiscal year beginning June 29, 2008,
Executive shall be eligible to receive incentive payments for services rendered
during the fiscal year pursuant to the Company’s Executive Incentive Plan (the
“Incentive Plan”). The amount of any actual incentive payment in any fiscal year
shall be measured by the Company’s performance against goals established in
accordance with the Incentive Plan and may range from zero to any maximum
established pursuant to the Incentive Plan. Notwithstanding the foregoing, if as
a result of the consummation of a business combination event (whether in the
form of a merger, consolidation, transfer of substantial assets, or otherwise)
that constitutes a “change of ownership or control,” within the meaning of
Treasury Regulation Section 1.162-27(e)(2)(v) (an “Ownership Change”), in which
the Company has not been the acquiring and/or surviving entity, Executive’s
annual incentive payment for the Company’s fiscal year that includes the
Ownership Change shall be equal to the highest amount of incentive compensation
paid to Executive during the previous three fiscal years and shall be payable
after the end of the fiscal year of the Company during which the Ownership
Change takes place. If after an Ownership Change the Incentive Plan is
terminated or Executive’s participation therein is otherwise eliminated or
discontinued and, in either case, Executive is not immediately thereafter
covered by a substantially equivalent incentive compensation plan, then in lieu
of any such incentive payment, the annual base salary payable to Executive under
Section 3.a. above shall be increased in each such fiscal year, beginning with
the fiscal year after Executive is no longer covered by the Incentive Plan or
such similar plan, by the highest aggregate incentive compensation paid to
Executive by the Company in any fiscal year during the three (3) year period
completed most recently prior to the date of the Ownership Change. For purposes
of this paragraph, the fiscal year of the Company shall be determined without
regard to any Ownership Change.

(ii) Bonus Payments. In addition to any incentive payments under the Incentive
Plan, Executive shall be eligible to receive such additional bonuses as may be
awarded by the Committee or the Board. In the event Executive is employed for
only part of a fiscal year, Executive’s incentive payment pursuant to the
Incentive Plan for the applicable fiscal year will be paid at the end of the
performance period and appropriately pro-rated, based upon actual achievement of
performance goals; provided that, (i) if Executive is then a “specified
employee” within the meaning of Section 409A and the Company’s specified
employee identification policy, if any (a “Specified Employee”), (ii) if the
incentive payment is “nonqualified deferred compensation” within the meaning of
Section 409A (and determined by taking into account the applicable provisions of
Section 5.k.) and (iii) the incentive payment has not been deferred under the
terms of the Avnet Deferred Compensation Plan, as amended (the “DCP”), payment
will be made in a lump sum on the first day of the seventh month following the
month of Executive’s “Separation From Service,” within the meaning of
Section 409A (“Six Month Delay Rule”).

c. Participation in Equity Plans. Executive shall participate in the Company’s
various stock option plans and equity incentive plans as may be in effect from
time to time; provided, however, that the grant of any stock options, restricted
stock, phantom stock or other grant or award of equity shall be made by the
committee acting under such plans.

d. Employee Benefits. Executive shall be entitled to participate, on terms no
less favorable than the terms offered to other senior executives of the Company,
in any group and/or executive life, hospitalization or disability insurance
plan, health program, profit sharing, deferred compensation plan, employee stock
purchase plan, 401(k) plan, pension plan and similar benefit plans (qualified,
non-qualified and supplemental) and other fringe benefits of the Company and
similar programs in effect from time to time. Executive also currently
participates in the Company’s Executive Officers’ Supplemental Life Insurance
and Retirement Program (the “Program”). Executive acknowledges and agrees that
the Company may amend the Program in any manner that it deems appropriate to
comply with Section 409A (including, but not limited to, amending distribution
provisions thereunder); provided, however, that the Company may not decrease
Executive’s benefits under the Program without the Executive’s written consent.
Notwithstanding any other provision of the benefit plans, the Program or any
other policy of the Company providing for reimbursement of expenses incurred by
Executive or the payment of in-kind benefits, in compliance with Section 409A,
to the extent that such payments are not made under the Short-Term Deferral
Exception (as defined herein):

(i) They will be made pursuant to an arrangement providing for an objectively
determinable and non-discretionary definition of the expenses eligible for
reimbursement or of the in-kind benefits to be provided and during an
objectively and specifically prescribed period;

(ii) The amount of expenses eligible for reimbursement and the provision of
in-kind benefits during any calendar year shall not affect the amount of
expenses eligible for reimbursement or the provision of in-kind benefits in any
other calendar year (other than medical benefits described in Section 105(b) of
the Code);

(iii) The reimbursement of an eligible expense shall be made on or before
December 31 of the calendar year following the calendar year in which the
expense was incurred; and

(iv) The right to reimbursement or right to in-kind benefit shall not be subject
to liquidation or exchange for another benefit.

e. Vacation and Other Absences. Executive shall be entitled to paid vacations
each year in accordance with the Company’s then-current vacation policy for
senior executives. Executive shall be subject to the policies and procedures
relating to other absences from regular duties for holidays, sick or disability
leave, leave of absence without pay, or leave for other reasons, as those
customarily provided to the Company’s senior executives.

f. Expenses. The Company shall reimburse Executive’s travel, entertainment and
other business expenses that are reasonably and necessarily incurred by him in
the course of performing his duties and properly documented; all in accordance
with the Company’s policies as in effect from time to time. In compliance with
Section 409A and notwithstanding the terms of any such Company policy to the
contrary, to the extent that such payments are not made under the Short-Term
Deferral Exception:

(i) The amount of expenses eligible for reimbursement during any calendar year
shall not affect the amount of expenses eligible for reimbursement in any other
calendar year;

(ii) The reimbursement of an eligible expense shall be made on or before
December 31 of the calendar year following the calendar year in which the
expense was incurred; and

(iii) The right to reimbursement shall not be subject to liquidation or exchange
for another benefit.



4.   Restrictive Covenants

a. Non-Competition. Executive agrees that during the term of this Agreement,
including all renewals, and for any period thereafter during which Executive is
engaged and paid by the Company as a consultant, Executive will not engage
directly or indirectly, either as principal, agent, proprietor, director,
officer, employee, or as a ten percent (10%) or more shareholder of any company
(inclusive of the direct or indirect shareholdings of his spouse, child or
parent) or participate in the ownership, management, operation or control or
have any other significant financial interest in any business which is
competitive with the business of the Company, including its subsidiaries and
affiliates, or any part thereof.

b. Confidential Information. Executive agrees that he will not, at any time
during the term of this Agreement or thereafter, disclose to another or use for
any purpose other than performing his duties and responsibilities, trade secrets
or confidential information of the Company and its subsidiaries and affiliates
including, but not limited to, the Company’s unique business methods, processes,
operating techniques and “know-how” (all of which have been developed by the
Company or its subsidiaries and affiliates through substantial effort and
investment), profit and loss results, market and supplier strategies, customer
identity and needs, information pertaining to employee effectiveness and
compensation, inventory strategy, product costs, gross margins or other
information relating to the affairs of the Company and its subsidiaries and
affiliates that he shall have acquired during his employment with the Company.

c. Non-Solicitation of Employees. Executive agrees that he will not, at any time
during the term of this Agreement, including all renewals and at any time
thereafter, directly or indirectly, solicit or induce any of the employees of
the Company or its subsidiaries and affiliates to terminate their employment
with their employer.



5.   Termination Rights and Responsibilities

The Company may terminate Executive’s employment with or without cause, and
Executive may voluntarily terminate his employment, at any time during the term
of this Agreement, subject to the provisions of this Section 5 and Section 6.

a. Executive Voluntary Termination of Agreement. Executive may terminate his
employment under this Agreement one (1) year from the date when Executive
provides written notice of termination to the Company. Following such
termination, Executive shall be paid base salary through the termination date
and will be eligible for any annual incentive payment (or pro-rata portion
earned through the termination date) paid at the end of the performance period
(except as otherwise provided below or as provided under the DCP) based on
actual achievement of performance goals. If Executive fails to provide one
(1) year written notice of termination to the Company, he shall be paid base
salary through the last day worked, but shall not be eligible for any bonus or
annual incentive payments for any partial fiscal year worked and may also be
subject to damages and/or injunctive relief pursuant to Section 7 below for
breach of the Agreement. Notwithstanding any other provision of this Agreement
or any plan, program, or arrangement of the Company to the contrary, (i) if
Executive is a Specified Employee and (ii) to the extent any payment to be made
to Executive is “nonqualified deferred compensation” within the meaning of
Section 409A (and determined by taking into account the applicable provisions of
Section 5.k.), no payment upon a Separation From Service will be made before the
first day of the seventh month following the month of Executive’s Separation
From Service. If the Company is advised by outside legal counsel that it must
restrict Executive’s participation in retirement and savings type benefits
referred to in Section 3.d of this Agreement under applicable law during the one
(1) year period referred to in the first sentence of this paragraph, then in
lieu of participation in those benefits during such period, the Company shall
pay Executive within 30 days after the end of such period (or, if later, on the
first day of the month following the end of the Six Month Delay Rule) an amount
equal to the Company-provided contributions or benefits Executive would have
otherwise accumulated under those retirement or savings type benefits during
such period (determined: (a) without regard to any pre-tax or after-tax
contributions that would have otherwise been made by Executive (but by including
the maximum amount of matching contributions that Executive would have otherwise
received) or any lost investment or future tax-deferral opportunities and (b) by
assuming that distributions relating to such retirement or savings type benefits
would have been made to Executive at the end of such one (1) year period) plus a
gross-up for any federal, state or local incomes taxes imposed on Executive on
such payment (as determined by the Company).

b. Executive Termination Upon Change in Office and Duties. If during the term
hereof the Company does not continue Executive in the office of Chairman and
Chief Executive Officer or he is elected to some other principal executive
office that is unsatisfactory to Executive, Executive shall not be required to
continue to serve the Company in such modified office and may terminate his
employment under this Agreement upon written notice. In accordance with
Section 409A, Executive shall give such notice within ninety (90) days of the
Company’s action, and the Company shall have the opportunity to remedy its
action within thirty (30) days. If the Company does not remedy its action within
such thirty (30) day period, Executive may terminate this Agreement and separate
from service no later than two (2) years after the Company’s action that was not
cured within such thirty (30) day period, and such termination will be treated
as constructive termination by the Company as if it were a “Company Termination
Without Cause” under Section 5.f. below.

c. Retirement. Executive’s termination of his employment under this Agreement by
reason of retirement shall be treated as a voluntary termination by Executive
pursuant to Section 5.a. above.

d. Death of Executive. This Agreement shall terminate immediately in the event
of the death of Executive. Upon such termination, the Company shall pay to
Executive’s legal representative as soon as practicable all accrued and unpaid
base salary and shall pay the pro-rated portion of any other compensation
otherwise due under Section 3 above in a lump sum within ninety (90) days of
Executive’s death; provided that if such ninety (90-) day period begins in one
calendar year and ends in another, the legal representative shall have no right
to designate the year of payment. The Company shall also pay any benefits that
are payable pursuant to Section 3(d) pursuant to the terms of the applicable
plan or program.

e. Disability of Executive. If Executive becomes Disabled (as defined below)
during the term of this Agreement, his employment shall terminate. For and
during the entire period of such Disability, commencing with the onset of such
Disability through the earlier of the date of cessation of such Disability or
the date of Executive’s death, the Company shall pay to Executive (in lieu of
its other obligations hereunder) an annual disability benefit of Three Hundred
Thousand Dollars (US $300,000), to be paid in arrears in equal monthly
installments. “Disabled” and “Disability” shall mean that Executive has been
totally disabled by injury or illness, mental or physical, as a result of which
he is prevented from further performance of his duties as Chairman and Chief
Executive Officer of the Company, and that such disability is likely to be
permanent and continuous during the remainder of Executive’s life.

Any required determination as to whether Executive has become Disabled shall, in
the event of a dispute, be made by the American Arbitration Association in
Phoenix, Arizona. Once a determination is made, either by agreement of the
parties or by the American Arbitration Association, that Executive is Disabled
or became Disabled during the term of the Agreement, the disability benefits
shall begin two (2) months after such determination; provided, however, that, to
the extent Executive is a Specified Employee at the time of his Separation From
Service, the first six (6) months of payments to Executive of “nonqualified
deferred compensation” (within the meaning of Section 409A and determined by
taking into account the applicable provisions of Section 5.k.) that have been
postponed under the Six Month Delay Rule shall be accumulated and paid to
Executive on the first day of the seventh month following the month of
Executive’s Separation From Service; and, provided further, that to the extent
permissible under Section 409A, Executive’s disability benefits may begin sooner
if Executive is also considered to be “disabled” under Section 409A and did not
incur a Separation From Service for some other reason. Disability benefits
hereunder shall be in addition to any disability payments or benefits Executive
may be entitled to under other Company sponsored insurance plans made available
to its employees generally. Prior to his Separation From Service, the Company
shall continue to pay Executive as set forth in Section 3.

f. Company Termination Without Cause. The Company may terminate Executive’s
employment as Chairman and Chief Executive Officer of the Company, this
Agreement and Executive’s employment at any time, without cause and without
prior notice.

g. Company Termination With Cause. The Company may terminate this Agreement and
Executive’s employment as Chairman and Chief Executive Officer without notice
for cause including, but not limited to, Executive’s gross misconduct, breach of
any material term of this Agreement, willful breach, habitual neglect or wanton
disregard of his duties, or conviction of any criminal act. Upon such
termination (and within thirty (30) days thereafter) the Company will pay to
Executive any compensation due prorated to the date of termination pursuant to
Section 3.a. above, and any compensation due pursuant to Section 3.b. above
shall be prorated to the date of termination and paid, pursuant to Section 3.b.,
at the end of the performance period based upon actual achievement of
performance goals.

h. Executive Termination Upon Change in Control. Upon a Change of Control as
defined in the Change of Control Agreement (the “COC”) separately entered into
between Employer and Employee during the term of this Agreement, the provisions
of the COC shall apply. Executive shall not be entitled to receive any payments
under Section 5.a. above relating to his one (1) year termination notice period
under Section 3.b. or be engaged as a consultant under Section 5.f. if he has
incurred a Separation From Service under the COC and has become entitled to
payment thereunder; provided, however, that the Executive shall be entitled to
any payments and benefits if he becomes a consultant under Section 6.a.

i. Resignation as Director. It is contemplated that at all times during the term
of this Agreement that Executive shall continue to serve as a member of the
Company’s Board. Upon any termination of this Agreement, Executive agrees that
he shall immediately submit his written resignation as a member of the Board,
which may choose to either accept or reject such resignation in its discretion.

j. Section 409A. It is intended that each installment of the payments and
benefits provided under this Section 5 shall be treated as a separate payment
for purposes of Section 409A, and that neither the Company nor Executive shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section
409A.

k. Application of Short-Term Deferral and Separation Pay Plan Exceptions. The
application of the Six Month Delay Rule under this Agreement shall not apply to
any installment of payments and benefits if and to the maximum extent that such
installment is deemed to not constitute nonqualified deferred compensation under
Section 409A by virtue of either: (A) the Executive’s right to the payment was
previously subject to a substantial risk of forfeiture under Section 409A and
the payment is thereafter paid within the time periods prescribed under the
short-term deferral exception under Treasury Regulation Section 1.409A-1(b)(4)
(“Short-Term Deferral Exception”) or (B) the payment being made upon involuntary
Separation from Service under a separation pay plan that meets the requirements
of Treasury Regulation Section 1.409A-1(b)(9)(iii) (and any installments that
qualify for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii)
must be paid no later than the last day of the Executive’s second taxable year
following the taxable year when the Executive incurred such involuntary
Separation from Service) (“Separation Pay Plan Exception”). The Separation Pay
Plan Exception shall be applied, first, to any installments payable within six
months after Separation from Service that does not otherwise qualify for the
Short-Term Deferral Exception and, next, to the latest installments payable
within the permitted payment period for this exception.



6.   Engagement of Executive as Consultant

a. Company Election; Engagement. The Company has the option to engage Executive
as a consultant for a period of up to twenty-four (24) consecutive months
immediately following the termination for any reason of this Agreement or of
Executive’s employment with the Company; provided, however, that the Company
only has the option to engage Executive as a consultant for up to twelve
(12) consecutive months after the events described in Sections 5.a. or 5.c.. If
the Company elects to exercise such option, it shall so notify Executive in
writing within ten (10) days after such termination. The consulting engagement
shall commence three (3) days after the giving of such notice or at such other
time as mutually agreed. The Company shall engage the Executive as a consultant
for a period of up to twenty-four (24) months following the termination of this
Agreement or of Executive’s employment with the Company under Sections 5.b or
5.f; provided, however, that the Executive so notifies the Company of his
willingness to serve as a consultant within ten (10) days after such
termination.

b. Purpose. The purpose of the consulting engagement shall be to allow for the
orderly transition of Executive’s duties to a successor. Executive’s duties as a
consultant would include, but not necessarily be limited to (i) evaluating and
reporting upon the progress of the Company’s business development;
(ii) analyzing the Company’s operating results, (iii) analyzing and reporting
upon proposed operations and the anticipated financial results therefrom;
(iv) evaluating and advising with respect to the effectiveness of the Company’s
employees and (v) advising with respect to supplier relationships and marketing
strategies. It is contemplated that the consulting services shall not exceed
nineteen percent (19%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period.

c. Compensation as Consultant. During any consulting engagement, Executive shall
be an independent contractor (except for purposes of Federal and state income
tax withholding and payroll tax obligations and for benefits specifically
mentioned in this paragraph) and shall be compensated at an annual rate
(generally to be paid monthly in arrears) equal to the highest aggregate base
salary and incentive compensation paid to Executive by the Company in any one
(1) fiscal year during the three (3) fiscal years most recently completed prior
to the beginning of the consulting engagement; provided, however, that, (i) if
Executive is a Specified Employee and (ii) to the extent the payment is
“nonqualified deferred compensation” within the meaning of Section 409A (and
determined by taking into account the applicable provisions of Section 5.k.),
payments will not commence until the first day of the seventh month following
the month of Executive’s Separation From Service, with all missed installment
payments paid with such payment; provided, however, that the preceding delay
provisions of this Section 6.c. shall not apply to any installment of payments
and benefits if and to the maximum extent that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury
Regulation Section 1.409A-1(b)(9)(iii) relating to separation pay upon an
involuntary separation from service (and any installments that qualify for the
exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no
later than the last day of Executive’s taxable year following the taxable year
of Executive in which such involuntary separation from service occurs). In
addition, during such consulting engagement, Executive shall receive
substantially equivalent benefits with respect to life insurance and with
respect to the use of a Company furnished automobile as he received while an
employee. Executive shall also receive substantially equivalent medical and
dental benefits as he received as an employee, and such benefits shall also be
provided to Executive’s eligible spouse and dependents under rules generally
applicable to the Company’s group medical plan; provided, however, that if
Executive is not then otherwise eligible to participate in a self-insured group
medical plan maintained by the Company or such participation would violate
nondiscrimination rules under Section 105 of the Code and the Company is unable
to provide such benefits through a fully insured plan, such benefits shall only
be provided through the Executive’s COBRA coverage period under Section 4980B of
the Code, in which case the Company shall reimburse Executive for a percentage
of his share of the COBRA premium equal to the highest percentage of the annual
premium that the Company pays on behalf of other senior executive officers
generally under its group medical plans plus a gross-up payment for any federal,
state or local income taxes incurred by Executive on such reimbursement payment.
After the Executive’s COBRA coverage has ended, the Company shall reimburse
Executive for a portion of any medical insurance coverage secured on his own
behalf (and on behalf of his spouse and any dependents otherwise eligible under
the Company’s group medical plan) through the balance of his consulting
engagement (plus any gross-up payment for federal, state or local income taxes)
consistent with the percentage specified above, but such reimbursement shall not
exceed the amount of the COBRA premium reimbursement that would otherwise apply
under the preceding sentence. Notwithstanding the foregoing, if Executive is a
Specified Employee and to the extent such benefits are “nonqualified deferred
compensation” within the meaning of Section 409A (and determined by taking into
account the applicable provisions of Section 5.k.), Executive shall pay for such
benefits until the first day of the seventh month following the month of
Executive’s Separation From Service, at which time the Company shall reimburse
Executive for such payment. Also, in compliance with Section 409A and
notwithstanding any other provision of the plans and programs, to the extent
that such payments are not made under the Short-Term Deferral Exception:

(i) The amount of expenses eligible for reimbursement and the provision of
in-kind benefits during any calendar year shall not affect the amount of
expenses eligible for reimbursement or the provision of in-kind benefits in any
other calendar year (other than medical benefits described in Section 105(b) of
the Code);

(ii) The reimbursement of an eligible expense shall be made on or before
December 31 of the calendar year following the calendar year in which the
expense was incurred; and

(iii) The right to reimbursement or right to in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

d. Consultant Obligations. During any such consulting engagement, Executive
shall observe and be bound by each of the covenants set forth in Section 4 of
this Agreement and Executive acknowledges that in the event of his violation of
such covenants the Company shall be entitled to the relief described in
Section 7 of this Agreement.

e. Severance Offset. If Executive is engaged as a consultant for any reason
following the termination of this Agreement or his employment with the Company,
the amount of compensation received as a consultant shall offset the Company’s
monetary obligations to Executive, if any, under Sections 3 and 5 of this
Agreement or any Company severance policy for employees generally that is then
in effect.

f. Section 409A. It is intended that each installment of the payments and
benefits provided under this Section 6 shall be treated as a separate payment
for purposes of Section 409A, and that neither the Company nor Executive shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section
409A. Moreover, application of the Six Month Delay Rule under this Section 6 may
be subject to the applicable provisions of Section 5.k.



7.   Specific Performance

Executive acknowledges that (a) the services to be rendered under this Agreement
and the obligations of Executive assumed herein are of a special, unique and
extraordinary character; (b) it would be difficult or impossible to replace such
services and obligations; (c) the Company, its subsidiaries and affiliates will
be irreparably damaged if the provisions hereof are not specifically enforced;
and (d) the award of monetary damages will not adequately protect the Company,
its subsidiaries and affiliates in the event of a breach hereof by Executive. As
a result, Executive agrees and consents that if he violates any of the
provisions of this Agreement, the Company shall, without any bond or other
security being required and without the necessity of proving monetary damages,
be entitled to a temporary and/or permanent injunction to be issued by a court
of competent jurisdiction restraining Executive from committing or continuing
any violation of this Agreement, or any other appropriate decree of specific
performance. Such remedies shall not be exclusive and shall be in addition to
any other remedy the Company may have.



8.   Governing Law

This Agreement shall be construed, interpreted and governed by the law of the
State of Arizona, without giving effect to Arizona principles regarding conflict
of laws and, where applicable, the Code. Reference to any provision of the Code
or any regulation issued thereunder shall be deemed to include any successor
provision.



9.   Miscellaneous Provisions

a. Tax Withholding. Notwithstanding anything in this Agreement to the contrary,
the Company shall withhold from any amounts payable under this Agreement all
federal, state and local taxes and all other amounts relating to tax or other
payroll deductions as the Company may reasonably determine should be withheld.

b. Succession. This Agreement shall extend to and be binding upon Executive, his
legal representatives, heirs and distributees and upon the Company, its
successors and assigns.

c. Entire Agreement. This Agreement is the entire agreement of the parties with
respect to its subject matter and no waiver, modification or amendment of any of
its provisions shall be valid unless in writing and signed by both parties. This
Agreement supersedes the Prior Employment Agreement, which is hereby canceled
and is of no further effect.

d. Waiver of Breach. The waiver of breach of any term or condition of this
Agreement shall not be deemed to constitute a waiver of any other term or
condition of this Agreement.

e. Severability. If any provision of this Agreement shall be held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

f. Section 409A Compliance. The parties intend that any “nonqualified deferred
compensation” within the meaning of Section 409A payable to Executive under this
Agreement (or under any plan or program maintained by the Company in which
Executive participates), be paid in compliance with Section 409A such that there
are no adverse tax consequences, interest, or penalties as a result of the
payments. To the extent permitted by law, the parties agree to modify this
Agreement to the extent necessary to comply with Section 409A.

Anything in this Agreement to the contrary notwithstanding and except as set
forth in this Section 9.f., if in connection with any payment or distribution by
the Company to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (a “Payment”), Executive is subject to, or is notified by the
Internal Revenue Service that he is or will be subject to, penalty taxes imposed
by Section 409A or if any interest or penalties are incurred by Executive with
respect to such penalty taxes (such penalty taxes together with any such
interest and penalties, are hereinafter collectively referred to as the
“Section 409A Tax”), then Executive shall be entitled to receive an additional
payment (a “Section 409A Gross-Up Payment”) in an amount such that after payment
by Executive of all Section 409A Tax and all income taxes (and any interest and
penalties imposed with respect thereto) imposed upon the Section 409A Gross-Up
Payment, Executive retains an amount of the 409A Gross-Up Payment equal to the
Section 409A Tax imposed upon the Payment; provided, however, that the Company
shall only be responsible to make a Section 409A Gross-Up Payment with respect
to the Section 409A Tax if the Section 409A Tax relates to or results from
(i) the Company’s failure to operate a “nonqualified deferred compensation plan”
(as such term is defined in Section 409A) (a “NQDC”) in compliance with
Section 409A on and after January 1, 2005; or (ii) the lack of compliance of any
Company NQDC document or documentation with Section 409A; or (iii) the payment
or distribution by the Company (or by any Company NQDC) of any NQDC amount if
such payment or distribution is not in compliance with Section 409A. For the
avoidance of doubt, the Company shall not be responsible to make any
Section 409A Gross-Up Payment if, (1) after a timely notice or request by the
Company to Executive, Executive refuses or fails to make a timely election to
alter the timing of payment or distribution or (2) Executive, in his capacity as
an officer of the Company, causes the Company to take any action, or causes the
Company to fail to take any action, which causes Executive to be subject to a
Section 409A Tax.

Determinations required to be made under this Section 9.f. regarding the amount
of the Section 409A Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by a certified public accounting
firm selected by the Company (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and Executive within thirty
(30) business days of the receipt of notice from Executive that he is subject to
a Section 409A Tax, or such earlier time as is reasonably requested by the
Company. All fees and expenses of the Accounting Firm shall be borne solely by
the Company. Any Section 409A Gross-Up Payment, as determined pursuant to this
Section 9.f., shall be paid by the Company to Executive within thirty (30) days
of the receipt of the Accounting Firm’s determination, but in no event later
than the last day of the year following the year in which Executive remits the
related taxes. Any determination by the Accounting Firm shall be binding upon
the Company and Executive.

g. Excise Taxes on Parachute Payments. In the event that Executive is deemed to
have received a parachute payment (as such term is defined in Section 280G(b)(2)
of the Code) that is subject to excise taxes (“Excise Taxes”) imposed by
Section 4999 of the Code with respect to compensation paid to Executive pursuant
to this Agreement, the Company shall make an additional payment equal to the sum
of (i) all Excise Taxes payable by Executive plus (ii) any additional Excise Tax
or federal, state or local income taxes imposed with respect to such payments.
In compliance with Section 409A, the payment shall be made on or before the last
day of Executive’s taxable year next following the taxable year in which
Executive remits the Excise Tax.

h. Survival. The provisions of Sections 4, 6, 7, 8 and 9 of this Agreement shall
survive the termination of the Executive’s employment hereunder.

i. Interpretation. If any court of competent jurisdiction or duly constituted
arbitration panel shall refuse to enforce any or all of the provisions hereof
because they are more extensive (whether as to geographic scope, duration,
activity, subject or otherwise) than is reasonable, it is expressly understood
and agreed that such provisions shall not be void, but that for the purpose of
such proceedings and in such jurisdiction, the restrictions contained herein
shall be deemed reduced or limited to the extent necessary to permit enforcement
of such provisions.

j. Interest on Payments Subject to Six Month Delay Rule. Any payment that is
delayed to Executive under the Six Month Delay Rule shall accrue interest based
on the prime rate of interest in effect at Bank of America, N.A. (or another
bank designated by the Company that is one of its principal banks) on the date
when Executive has incurred a Separation From Service with the Company. Interest
shall accrue daily on the unpaid amount due to Executive beginning with such
date at the prime rate then in effect on a per annum basis, based on a 365 day
year period with the actual number of days elapsed up through the day before the
actual payment date. Notwithstanding the foregoing, interest on payments delayed
due to the Six Month Delay Rule under the Program shall be determined under the
terms of the Program.

k. Headings. The headings of the sections and subsections are inserted for
convenience only and shall not be deemed to constitute a part hereof or to
affect the meaning thereof.

(Remainder of page intentionally left blank)

1

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Effective Date.

      AVNET, INC.   EXECUTIVE
By:
 

Raymond Sadowski
Title: Senior Vice President
 
Roy Vallee

2